[Cite as State v. Cuffie, 2020-Ohio-4844.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                       CLARK COUNTY

 STATE OF OHIO                                    :
                                                  :
          Plaintiff-Appellee                      :   Appellate Case No. 2019-CA-8
                                                  :
 v.                                               :   Trial Court Case No. 2018-CR-700
                                                  :
 ELIJAH A. CUFFIE                                 :   (Criminal Appeal from
                                                  :   Common Pleas Court)
          Defendant-Appellant                     :
                                                  :

                                             ...........

                                             OPINION

                             Rendered on the 9th day of October, 2020.

                                             ...........

JOHN M. LINTZ, Atty. Reg. No. 0097715, Assistant Prosecuting Attorney, Clark County
Prosecutor’s Office, 50 East Columbia Street, Suite 449, Springfield, Ohio 45502
      Attorney for Plaintiff-Appellee

CHRISTOPHER EPLEY, Atty. Reg. No. 0070981, 10 West Second Street, Suite 2400,
Dayton, Ohio 45402
      Attorney for Defendant-Appellant

                                             .............

TUCKER, P.J.
                                                                                         -2-


       {¶ 1} Appellant, Elijah A. Cuffie, asserts that the Clark County Court of Common

Pleas, Juvenile Division (“the juvenile court”) abused its discretion when it transferred

juvenile criminal charges pending against him to the general division for adult

adjudication. Finding no abuse of discretion, the juvenile court’s order will be affirmed.

                             Facts and Procedural History

       {¶ 2} As a result of conduct occurring on July 12, 2018, four juvenile criminal

charges were filed against Cuffie: (1) having weapons while under disability; (2) carrying

a concealed weapon; (3) improper handling of a firearm in a motor vehicle; and (4)

obstructing official business. Cuffie was 16 years old when the conduct occurred.

       {¶ 3} The State filed a motion to transfer the case to the general division to allow

Cuffie’s prosecution as an adult. In response to the State’s motion, the juvenile court

conducted a probable cause hearing and, following the hearing, the court filed a judgment

entry finding that, “based upon the unrefuted testimony and evidence[,] * * * there is

sufficient evidence * * * establishing a reasonable belief that * * * Cuffie committed the

felony acts that are alleged.” Thus, probable cause was established. Since the transfer

to the general division was discretionary, the juvenile court ordered an amenability

evaluation and noted that an amenability hearing would be scheduled.

       {¶ 4} The amenability hearing was conducted and resulted in the juvenile court’s

issuing a judgment entry which concluded that Cuffie was “not amenable to rehabilitation

within the juvenile system, and the safety of the community require[d] that he be

transferred for prosecution as an adult.”

       {¶ 5} The transfer to the general division resulted in a three-count indictment

charging Cuffie with having weapons under disability, carrying a concealed weapon, and
                                                                                         -3-


improper handling of a firearm in a motor vehicle. Cuffie filed a motion to suppress the

firearm at issue, but the trial court overruled the motion. Cuffie then entered a no contest

plea to the weapons under disability and improper handling of a firearm in a motor vehicle

counts, and the carrying a concealed weapon count was dismissed. The trial court

sentenced Cuffie concurrently to 30 months on the weapons under disability count and

17 months on the improper handling of a firearm in a motor vehicle count. This appeal

followed.

                                         Analysis

       {¶ 6} Cuffie’s sole assignment of error is as follows:

       THE JUVENILE COURT ABUSED ITS DISCRETION WHEN IT

       TRANSFERRED JURISDICTION TO THE GENERAL DIVISION.

       {¶ 7} The discretionary transfer of a juvenile offender’s criminal case from the

juvenile division of the common pleas court to the court’s general division is governed by

Juv.R. 30(C) and (G) and R.C. 2152.12(B), (C), (D), (E), and (I). Juv.R. 30(C) and (G)

state in pertinent part as follows:

       (C) In any proceeding in which transfer of a case for criminal prosecution is

       permitted, but not required, by statute, and in which probable cause is found

       at the preliminary hearing, the court shall continue the proceeding for full

       investigation. The investigation shall include a mental examination of the

       child by a public or private agency or by a person qualified to make the

       examination. When the investigation is completed, an amenability hearing

       shall be held to determine whether to transfer jurisdiction. The criteria for

       transfer shall be provided by statute.
                                                                                           -4-


       ***

       (G) The order of transfer shall state the reasons for transfer.

       {¶ 8} R.C. 2152.12(B), (C), (D), (E), and (I) state in pertinent part as follows:

       (B) Except as provided in division (A) of this section,1 after a complaint has

       been filed alleging that a child is a delinquent child for committing an act

       that would be a felony if committed by an adult, the juvenile court at a

       hearing may transfer the case if the court finds all of the following:

       (1) The child was fourteen years of age or older at the time of the act

       charged.

       (2) There is probable cause to believe that the child committed the act

       charged.

       (3) The child is not amenable to care or rehabilitation within the juvenile

       system, and the safety of the community may require that the child be

       subject to adult sanctions. In making its decision under this division, the

       court shall consider whether the applicable factors under division (D) of this

       section indicating that the case should be transferred outweigh the

       applicable factors under division (E) of this section indicating that the case

       should not be transferred. The record shall indicate the specific factors that

       were applicable and that the court weighed.

       (C) Before considering a transfer under division (B) of this section, the

       juvenile court shall order an investigation into the child’s social history,



1
 Division (A) sets forth the criteria for mandatory transfers from the juvenile court to the
general division.
                                                                                  -5-


education, family situation, and any other factor bearing on whether the

child is amenable to juvenile rehabilitation, including a mental examination

of the child by a public or private agency or a person qualified to make the

examination. * * *

(D) In considering whether to transfer a child under division (B) of this

section, the juvenile court shall consider the following relevant factors, and

any other relevant factors, in favor of a transfer under that division:

(1) The victim of the act charged suffered physical or psychological harm,

or serious economic harm, as a result of the alleged act.

(2) The physical or psychological harm suffered by the victim due to the

alleged act of the child was exacerbated because of the physical or

psychological vulnerability or the age of the victim.

(3) The child’s relationship with the victim facilitated the act charged.

(4) The child allegedly committed the act charged for hire or as a part of a

gang or other organized criminal activity.

(5) The child had a firearm on or about the child’s person or under the child’s

control at the time of the act charged, the act charged is not a violation of

section 2923.12 of the Revised Code, and the child, during the commission

of the act charged, allegedly used or displayed the firearm, or indicated that

the child possessed a firearm.

(6) At the time of the act charged, the child was awaiting adjudication or

disposition as a delinquent child, was under a community control sanction,

or was on parole for a prior delinquent child adjudication or conviction.
                                                                                    -6-


(7) The results of any previous juvenile sanctions and programs indicates

that rehabilitation of the child will not occur in the juvenile system.

(8) The child is emotionally, physically, or psychologically mature enough

for the transfer.

(9) There is not sufficient time to rehabilitate the child within the juvenile

system.

(E) In considering whether to transfer a child under division (B) of this

section, the juvenile court shall consider the following relevant factors, and

any other relevant factors, against a transfer under that division:

(1) The victim induced or facilitated the act charged.

(2) The child acted under provocation in allegedly committing the act

charged.

(3) The child was not the principal actor in the act charged, or, at the time

of the act charged, the child was under the negative influence or coercion

of another person.

(4) The child did not cause physical harm to any person or property, or have

reasonable cause to believe that harm of that nature would occur, in

allegedly committing the act charged.

(5) The child previously has not been adjudicated a delinquent child.

(6) The child is not emotionally, physically, or psychologically mature

enough for the transfer.

(7) The child has a mental illness or intellectual disability.

(8) There is sufficient time to rehabilitate the child within the juvenile system
                                                                                         -7-


       and the level of security available in the juvenile system provides

       reasonable assurance of public safety.

       ***

       (I) Upon transfer of a case under division (A) or (B) of this section, the

       juvenile court shall state the reasons for the transfer * * *.

       {¶ 9} In Cuffie’s case, there was no dispute that the age and probable cause

bindover criteria were present.     Further, there was no dispute that Daniel Davis, a

qualified Ph.D. psychologist, conducted a forensic psychological evaluation which

included a review of Cuffie’s social history, education, and family situation. The parties

stipulated to Davis’s evaluation and it was admitted at the amenability hearing as Exhibit

6. Thus, the only issue was the juvenile court’s negative amenability determination.

       {¶ 10} A juvenile court’s amenability determination is reviewed under an abuse of

discretion standard. State v. Howard, 2d Dist. Montgomery No. 27198, 2018-Ohio-1863,

¶ 14, citing In re M.P., 124 Ohio St. 3d 445, 2010-Ohio-599, 923 N.E.2d 584, ¶ 14; State

v. Watson, 47 Ohio St. 3d 93, 95, 547 N.E.2d 1181 (1989). As often stated, “a trial court

abuses its discretion when it makes a decision that is unreasonable, unconscionable, or

arbitrary.” State v. Darmond, 135 Ohio St. 3d 343, 2013-Ohio-966, 986 N.E.2d 971, ¶ 34.

Given this standard, “as long as the [juvenile] court considers the appropriate statutory

factors and there is some rational basis in the record to support the court’s findings when

applying these factors, [an appellate court] cannot conclude that the trial court abused its

discretion in deciding whether to transfer jurisdiction. Howard at ¶ 15, quoting State v.

West, 167 Ohio App. 3d 598, 2006-Ohio-3518, 856 N.E.2d 285, ¶ 10 (4th Dist.).

       {¶ 11} As noted, Cuffie asserts the juvenile court abused its discretion when it
                                                                                        -8-


found that he was no longer amenable to care and rehabilitation in the juvenile system

and that community safety required the transfer. We disagree.

       {¶ 12} The amenability hearing included testimony from Joe Hunter, the director of

the Clark County Juvenile Detention Center, Kyle Dickinson, a parole officer who

supervised Cuffie, Springfield Detective Ronald Jordan, and Kamaria Amadou Asufu,

Cuffie’s mother.     Additionally, the juvenile court had the benefit of Dr. Davis’s

comprehensive evaluation. Davis discussed the relevant R.C. 2152.12(D) factors that

suggested Cuffie was not amenable to rehabilitation within the juvenile system and the

relevant R.C. 2152.12(E) factors which suggested that Cuffie was amenable to such

rehabilitation.   Davis’s forensic psychological conclusions were in relevant part as

follows:

       1. [Cuffie] is mentally ill with a diagnosis of Disruptive Mood Dysregulation

       Disorder and an Unspecified Trauma Related Disorder and Attention Deficit

       Hyperactivity Disorder, by history.     He is also diagnosed with Conduct

       Disorder, Childhood Onset Type, Severe, which is generally not considered

       to be a mental illness.

       2. He is not Intellectually Disabled.

       3. When the factors listed in my report are taken into consideration, it is my

       opinion that this youth has at [sic] a low probability, from a psychological

       standpoint only, of positively responding to treatment within the juvenile

       justice system.

       4. Accordingly, it is my opinion that the psychological factors against

       amenability outweigh those against amenability [sic] (the ultimate opinion,
                                                                                          -9-


       of course, being that of the Trier of Fact).

       ***

(Emphasis in original.)

       {¶ 13} The juvenile court’s judgment summarized the testimony. Of particular

importance to the juvenile court was the testimony of Amadou Asufu. The juvenile court

noted that although Amadou Asufu disputed a few of Davis’s findings, her testimony

confirmed that Cuffie had “failed to respond to any interventions over the past six years[,]2

and her overall testimony aligned with [Davis’s] report with respect to [Cuffie’s] lengthy

history of court involvement and failure to respond to rehabilitative interventions.”

       {¶ 14} The judgment then discussed the pertinent R.C. 2152.12(D) factors favoring

transfer to the general division. The juvenile court concluded this discussion by stating:

“[G]iven the high level of criminogenic thinking displayed by Cuffie at this point, there is

not sufficient time to continue with juvenile rehabilitative methods.” The judgment next

discussed the relevant R.C. 2152.12(E) factors weighing against a transfer to the general

division. The discussion recognized that Davis determined that Cuffie had diagnosed

mental illness, but that the mental illness did not change Davis’s recommendation that,

from a psychological standpoint, “Cuffie was not amenable to continued juvenile



2
  The six year reference reflects that Cuffie became involved in the juvenile justice system
at age ten. Davis’s report documented that during Cuffie’s six-year involvement in the
juvenile system, he was adjudicated delinquent for committing a number of offenses
including assault, vandalism, and burglary. Davis’s report additionally documented two
commitments to the Ohio Department of Youth Services and a number of probation and
parole violations. The record reflects that the conduct which prompted the State’s
request for adult adjudication began as a traffic stop. After the stop, Cuffie, who had an
active parole violation warrant, attempted to flee on foot from the police. After Cuffie’s
apprehension, a search of the stopped vehicle resulted in the discovery of a Glock .357
handgun.
                                                                                            -10-


interventions.”

       {¶ 15} The juvenile court reached the following conclusions:

       ***

       [The] Court is in agreement with Dr. Davis’s conclusions. The lengthy

       history that [Cuffie] has with this court and with various juvenile rehabilitation

       centers is evident. Moreover, virtually none of these interventions has

       proven successful, and he continues to display behavior that is criminal.

       After six years of attempts to redirect his behavior and provide him with the

       tools he needs to be a law-abiding citizen, it is apparent that he is not

       interested in such a lifestyle. The safety of the community demands that

       he be transferred for criminal prosecution.

       {¶ 16} The record reveals that the juvenile court carefully considered the R.C.

2921.12(D) and (E) factors weighing for and against transfer of Cuffie’s case to the

general division for adult adjudication.        Further, the record, in particular Davis’s

evaluation, supported the juvenile court’s conclusions regarding the relevant R.C.

2921.12(D) and (E) factors and also the court’s ultimate conclusion to transfer Cuffie’s

case to the general division for adult adjudication. On this record, we cannot conclude

that the juvenile court abused its discretion by ordering the bindover of Cuffie’s case to

the general division. Thus, Cuffie’s assignment of error is overruled.

       {¶ 17} For the indicated reasons, the juvenile court’s judgment is affirmed.



                                       .............

HALL, J. and WELBAUM, J., concur.
                          -11-




Copies sent to:


John M. Lintz
Christopher Epley
Elijah A. Cuffie
Hon. Richard J. O’Neill